Exhibit 10.2

 

EXECUTION COPY

 

STOCKHOLDER AGREEMENT (this “Agreement”) dated as of March 3, 2005, among
JOHNSON & JOHNSON, a New Jersey corporation (“Parent”), and the individuals and
other parties listed on Schedule A attached hereto (each, a “Stockholder” and,
collectively, the “Stockholders”).

 

WHEREAS Parent, Holden Merger Sub, Inc., a Delaware corporation and a wholly
owned Subsidiary of Parent (“Sub”), and Closure Medical Corporation, a Delaware
corporation (the “Company”), propose to enter into an Agreement and Plan of
Merger dated as of the date hereof (as the same may be amended or supplemented,
the “Merger Agreement”) providing for the merger of Sub with and into the
Company (the “Merger”), upon the terms and subject to the conditions set forth
in the Merger Agreement;

 

WHEREAS each Stockholder owns the number of shares of common stock, par value
$.01 per share, of the Company (the “Company Common Stock”), set forth opposite
his, her or its name on Schedule A attached hereto (such shares of Company
Common Stock being collectively referred to herein as the “Subject Shares” of
such Stockholder);

 

WHEREAS the Board of Directors of the Company has approved the terms of this
Agreement as set forth in the Merger Agreement; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that each Stockholder enter into this Agreement.

 

NOW, THEREFORE, to induce Parent to enter into, and in consideration of its
entering into, the Merger Agreement, and in consideration of the mutual promises
and the representations, warranties, covenants and agreements contained herein,
the parties hereto, intending to be legally bound, agree as follows:

 

SECTION 1. Representations and Warranties of Each Stockholder. Other than as set
forth in the disclosure schedule delivered by the Stockholders to Parent prior
to the execution of this Agreement (the “Stockholder Disclosure Schedule”), each
Stockholder hereby, severally and not jointly, represents and warrants to Parent
as of the date hereof in respect of himself, herself or itself as follows:

 

(a) Authority, Execution and Delivery; Enforceability. The Stockholder has all
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Stockholder and constitutes the legal, valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms, subject to bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the rights of creditors generally and
the availability of equitable remedies. Except for the expiration or termination
of the



--------------------------------------------------------------------------------

waiting periods under the HSR Act and informational filings with the SEC, the
execution and delivery by the Stockholder of this Agreement do not, and the
consummation of the transactions contemplated hereby and compliance with the
provisions of this Agreement will not, conflict with, or result in any violation
or breach of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation or to the loss of a benefit under, or result in
the creation of any Lien upon any of the Subject Shares of the Stockholder
under, (i) any trust agreement, loan or credit agreement, bond, debenture, note,
mortgage, indenture, lease or other contract, agreement, obligation, commitment,
arrangement, understanding, instrument, permit, franchise or license, whether
oral or written (each, including all amendments thereto, a “Contract”), to which
the Stockholder is a party or any of the Subject Shares of the Stockholder is
subject or (ii) subject to the governmental filings and other matters referred
to in the following sentence, any (A) statute, law, ordinance, rule or
regulation applicable to the Stockholder or the Subject Shares of the
Stockholder or (B) order, writ, injunction, decree, judgment or stipulation
applicable to the Stockholder or the Subject Shares of the Stockholder. No
consent, approval, order or authorization of, action by or in respect of, or
registration, declaration or filing with, any Governmental Entity is required or
with respect to the Stockholder that is unique to the Stockholder in connection
with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, except for (i) compliance
with and filings under the HSR Act, if applicable to the Stockholder’s receipt
in the Merger of the Merger Consideration, (ii) such reports under Sections
13(d) and 16 of the Exchange Act as may be required in connection with this
Agreement and the transactions contemplated hereby and (iii) where the failure
to obtain such consent, approval, order, authorization or action, or to make
such registration, declaration or filing, could not reasonably be expected to
prevent, materially impede or materially delay the performance by the
Stockholder of its obligations under this Agreement. If the Stockholder is a
natural person and is married, and the Stockholder’s Subject Shares constitute
community property or otherwise need spousal or other approval for this
Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by, and constitutes a valid and binding
agreement of, the Stockholder’s spouse, enforceable against such spouse in
accordance with its terms. No trust of which such Stockholder is a trustee
requires the consent of any beneficiary to the execution and delivery of this
Agreement or to the consummation of the transactions contemplated hereby.

 

(b) The Subject Shares. The Stockholder is the record and beneficial owner of,
or is trustee of a trust that is the record holder of, and whose beneficiaries
are the beneficial owners of, and has good and marketable title to, the Subject
Shares set forth opposite his, her or its name on Schedule A attached hereto,
free and clear of any Liens. The Stockholder has the sole right to vote such
Subject Shares (except to the extent that such Subject Shares are issuable upon
the exercise of options that have not been exercised by such Stockholder), and,
except as contemplated by this Agreement, none of such Subject Shares is subject
to any voting trust or other agreement, arrangement or restriction with respect
to the voting of such Subject Shares.

 

2



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to each Stockholder that Parent (i) is duly incorporated, validly
existing and in good standing under the laws of the State of New Jersey, (ii)
has all requisite corporate power and authority to execute and deliver the
Merger Agreement and to consummate the transactions contemplated thereby and
(iii) has all requisite corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery by Parent of this Agreement and consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent. Parent has duly executed and delivered
this Agreement, and, assuming this Agreement constitutes the legal, valid and
binding obligation of each of the other parties hereto, this Agreement
constitutes a legal, valid and binding obligation of Parent enforceable against
Parent in accordance with its terms, subject to bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the rights of creditors
generally and the availability of equitable remedies. The execution and delivery
by Parent of this Agreement do not, and the consummation of the transactions
contemplated hereby and compliance with the terms of this Agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of, or
result in, termination, cancelation or acceleration of any obligation or to the
loss of a benefit under, (i) the Certificate of Incorporation or By-laws of
Parent, (ii) any Contract to which Parent is a party or any properties or assets
of Parent are subject, in any way that would prevent, materially impede or
materially delay the consummation by Parent of the transactions contemplated by
this Agreement or (iii) subject to the filings and other matters referred to in
the following sentence, any provision of any (A) statute, law, ordinance, rule
or regulation applicable to Parent or the properties or assets of Parent or (B)
order, writ, injunction, decree, judgment or stipulation applicable to Parent or
the properties or assets of Parent, and in each case in any way that would
prevent, materially impede or materially delay the consummation by Parent of the
transactions contemplated by this Agreement. No material consent, approval,
order or authorization of, action by or in respect of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Parent in connection with the execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated hereby,
except for such reports under Sections 13(d) and 16 of the Exchange Act as may
be required in connection with this Agreement and the transactions contemplated
hereby.

 

SECTION 3. Covenants of each Stockholder. Each Stockholder, acting as a
stockholder of the Company and not as an officer or director of the Company,
severally and not jointly, agrees as follows:

 

(a) Without in any way limiting each Stockholder’s right to vote its Subject
Shares in its sole discretion with respect to any other matters, at any meeting
of stockholders of the Company called to vote upon the Merger and the Merger
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
the Merger and the Merger Agreement is sought, the Stockholder shall, including
by executing a written consent if requested by Parent, vote (or cause to be
voted) the Subject Shares in favor of the Merger, the adoption by the Company of
the Merger Agreement and the approval of the terms thereof and each of the other
transactions contemplated by the Merger Agreement.

 

3



--------------------------------------------------------------------------------

(b) At any meeting of stockholders of the Company or at any adjournment thereof
or in any other circumstances upon which the Stockholder’s vote, consent or
other approval is sought, the Stockholder shall vote (or cause to be voted) the
Subject Shares against (i) any merger agreement or merger (other than the Merger
Agreement and the Merger), consolidation, business combination,
recapitalization, liquidation, dissolution, joint venture, binding share
exchange, sale of substantial assets reorganization, or winding up of or by the
Company or any other Takeover Proposal or (ii) any amendment of the Company
Certificate or Amended and Restated By-laws or other proposal or transaction
involving the Company, which amendment or other proposal or transaction would in
any manner impede, frustrate, prevent or nullify, or result in a breach of any
covenant, representation or warranty or any other obligation of the Company
under or with respect to, the Merger, the Merger Agreement or any of the other
transactions contemplated by the Merger Agreement or change in any manner the
voting rights of the Company Common Stock. The Stockholder shall not commit or
agree to take any action inconsistent with the foregoing.

 

(c) The Stockholder shall not (i) sell, transfer, pledge, assign or otherwise
dispose of (including by gift) (collectively, “Transfer”), consent to any
Transfer of, or enter into any Contract, option or other arrangement (including
any profit sharing arrangement) with respect to the Transfer of, any Subject
Shares (or any interest therein) to any person other than pursuant to the terms
of the Merger or (ii) enter into any voting arrangement, whether by proxy,
voting agreement or otherwise, with respect to any Subject Shares other than
pursuant to this Agreement and shall not commit or agree to take any of the
foregoing actions. The Stockholder shall not, nor shall such Stockholder permit
any entity under such Stockholder’s control to, deposit any Subject Shares in a
voting trust. Nothing contained in this Section 3(c) shall prohibit any sale,
transfer or assignment of Subject Shares by a Stockholder that is a natural
person to members of such Stockholder’s family, a family trust of such
Stockholder or a charitable institution if the transferee of such Subject Shares
agrees in writing to be bound by the terms hereof and notice of such sale,
transfer or assignment, including the name and address of the purchaser,
transferee or assignee, is delivered to Parent prior to such sale, transfer or
assignment.

 

(d) The Stockholder shall not, nor shall it authorize or permit (to the extent
that it has the power not to permit) any employees or Affiliates of, or any
investment banker, financial advisor, attorney, accountant or other advisor,
agent or representative of, the Stockholder (collectively, the “Stockholder
Representatives”) to, directly or indirectly through any person or entity, (i)
solicit, initiate or encourage, or take any other action designed to, or which
would reasonably be expected to, facilitate, any inquiries or the making of any
proposal that constitutes or would reasonably be expected to lead to a Takeover
Proposal or (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any person any information
with respect to any Takeover Proposal. Without limiting the foregoing, it is
agreed that any violation of the restrictions set forth in the preceding
sentence by any

 

4



--------------------------------------------------------------------------------

Stockholder Representative of such Stockholder shall be a breach of this Section
3(d) by such Stockholder. The Stockholder shall promptly advise Parent orally
and in writing of any Takeover Proposal or inquiry made to the Stockholder with
respect to any Takeover Proposal.

 

(e) Until the earlier of (i) the consummation of the Merger and (ii) termination
of the Merger Agreement pursuant to its terms, the Stockholder shall use its
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by the Merger Agreement. The Stockholder shall not issue any press
release or make any other public statement with respect to this Agreement, the
Merger Agreement, the Merger or any other transaction contemplated by this
Agreement or the Merger Agreement without the prior written consent of Parent,
except as may be required by applicable law.

 

(f) The Stockholder, and any beneficiary of a revocable trust for which such
Stockholder serves as trustee, shall not take any action to revoke or terminate
such trust or take any other action which would restrict, limit or frustrate in
any way the transactions contemplated by this Agreement. Each such beneficiary
hereby acknowledges and agrees to be bound by the terms of this Agreement
applicable to it.

 

(g) The Stockholder hereby consents to and approves the actions taken by the
Board of Directors of the Company in approving the Merger Agreement and this
Agreement, the Merger and the other transactions contemplated by the Merger
Agreement. The Stockholder hereby waives, and agrees not to exercise or assert,
any appraisal or similar rights under Section 262 of the DGCL or other
applicable law in connection with the Merger.

 

SECTION 4. Grant of Irrevocable Proxy; Appointment of Attorney-in-Fact.

 

(a) Each Stockholder hereby irrevocably grants to, and appoints, Parent and
Richard S. Dakers, James J. Bergin and Steven M. Rosenberg, in their respective
capacities as officers or authorized representatives of Parent, and any
individual who shall hereafter succeed to any such office of Parent, and each of
them individually, and any individual designated in writing by any of them, as
such Stockholder’s proxy and attorney-in-fact (with full power of substitution),
for and in the name, place and stead of such Stockholder, to vote such
Stockholder’s Subject Shares, or grant a consent or approval in respect of such
Subject Shares (i) in favor of adoption of the Merger Agreement and approval of
the Merger and any other transactions contemplated by the Merger Agreement, (ii)
against any Takeover Proposal and (iii) against any amendment of the Company
Certificate or Amended and Restated By-laws, or other proposal or transaction
(including any consent solicitation to remove or elect any directors of the
Company) involving the Company, which amendment or other proposal or transaction
would in any manner impede, frustrate, prevent or nullify, or

 

5



--------------------------------------------------------------------------------

result in a breach of any covenant, representation or warranty or any other
obligation or agreement of the Company under or with respect to, the Merger, the
Merger Agreement or any of the other transactions contemplated by the Merger
Agreement or change in any manner the voting rights of the Company Common Stock.
The Stockholder understands and acknowledges that Parent is entering into the
Merger Agreement in reliance upon the Stockholder’s execution and delivery of
this Agreement.

 

(b) Such Stockholder represents that any proxies heretofore given in respect of
such Stockholder’s Subject Shares are not irrevocable, and that all such proxies
are hereby revoked.

 

(c) Such Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
the Stockholder under this Agreement. Such Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Such Stockholder hereby ratifies and confirms all that
such irrevocable proxy may lawfully do or cause to be done by virtue hereof.
Such irrevocable proxy is executed and intended to be irrevocable in accordance
with the provisions of Section 212(e) of the DGCL. The irrevocable proxy granted
hereunder shall automatically terminate upon the termination of this Agreement
in accordance with Section 7.

 

SECTION 5. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as Parent may reasonably request for
the purpose of effectively carrying out the transactions contemplated by this
Agreement.

 

SECTION 6. Additional Matters. (a) Each Stockholder agrees that this Agreement
and the obligations hereunder shall attach to such Stockholder’s Subject Shares
and shall be binding upon any person or entity to which legal or beneficial
ownership of such Subject Shares shall pass, whether by operation of law or
otherwise, including such Stockholder’s heirs, guardians, administrators or
successors, and that each certificate representing such Subject Shares will be
inscribed with a legend to such effect. In the event of any stock split, stock
dividend, merger, reorganization, recapitalization or other change in the
capital structure of the Company affecting the Company Common Stock, the number
of Subject Shares listed in Schedule A beside the name of such Stockholder shall
be adjusted appropriately, and this Agreement and the obligations hereunder
shall attach to any additional shares of Company Common Stock or other voting
securities of the Company issued to or acquired by such Stockholder.
Notwithstanding any provision in this Agreement to the contrary, nothing herein
shall require or be deemed to require the exercise of, or give any person other
than the Stockholder the power to exercise, any option to purchase Company
Common Stock.

 

(b) Except as set forth in the Stockholder Disclosure Schedule, each Stockholder
agrees that such Stockholder will tender to the Company, within

 

6



--------------------------------------------------------------------------------

10 business days after the date hereof (or, in the event Subject Shares are
acquired subsequent to the date hereof within 10 business days after the date of
such acquisition), any and all certificates representing such Stockholder’s
Subject Shares in order that the Company may inscribe upon such certificates the
legend in accordance with Section 5.11 of the Merger Agreement.

 

(c) No person executing this Agreement who is or becomes during the term hereof
a director or officer of the Company makes (or shall be deemed to have made) any
agreement or understanding herein in his or her capacity as such a director or
officer of the Company. Each Stockholder signs solely in his, her or its
capacity as the record holder and beneficial owner of, or the trustee of a trust
whose beneficiaries are the beneficial owners of, such Stockholder’s Subject
Shares and nothing herein shall limit or affect any actions taken by any
Stockholder or any employee or Affiliate of any Stockholder in his or her
capacity as an officer or director of Company to the extent not prohibited by
the Merger Agreement.

 

SECTION 7. Termination. This Agreement shall terminate, and the provisions
hereof shall be of no further force or effect, upon the earliest to occur of (i)
the Effective Time, (ii) the termination of the Merger Agreement or (iii) at the
option of any Stockholder, the execution or granting of any amendment,
modification, change or waiver with respect to the Merger Agreement subsequent
to the date of this Agreement that results in any decrease in the price to be
paid per share for the shares of Company Common Stock. Nothing in this Section 7
shall relieve or otherwise limit the liability of any party for breach of this
Agreement.

 

SECTION 8. General Provisions. (a) Amendments. This Agreement may not be amended
except by an instrument in writing signed by each of the parties hereto.

 

(b) Notice. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
telecopied (which is confirmed) or sent by overnight courier (providing proof of
delivery) to Parent in accordance with Section 8.02 of the Merger Agreement and
to the Stockholders at their respective addresses set forth on Schedule A
attached hereto (or at such other address for a party as shall be specified by
like notice).

 

(c) Interpretation. When a reference is made in this Agreement to a Section or
Schedule, such reference shall be to a Section of or a Schedule to, this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Wherever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

 

7



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile), all of which shall be considered one and the same
agreement. This Agreement shall become effective against Parent when one or more
counterparts have been signed by Parent and delivered to each Stockholder. This
Agreement shall become effective against any Stockholder when one or more
counterparts have been executed by such Stockholder and delivered to Parent.
Each party need not sign the same counterpart.

 

(e) Entire Agreement; No Third-Party Beneficiaries. This Agreement (including
the documents and instruments referred to herein) (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and (ii)
is not intended to confer upon any person other than the parties hereto any
legal or equitable rights or remedies.

 

(f) GOVERNING LAW; CAPITALIZED TERMS. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW THEREOF. CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE
MEANINGS SET FORTH IN THE MERGER AGREEMENT.

 

(g) Voidability. If prior to the execution hereof, the Board of Directors of the
Company shall not have duly and validly authorized and approved by all necessary
corporate action, this Agreement, the Merger Agreement and the transactions
contemplated hereby and thereby, so that by the execution and delivery hereof
Parent or Sub would become, or could reasonably be expected to become an
“interested stockholder” with whom the Company would be prevented for any period
pursuant to Section 203 of the DGCL from engaging in any “business combination”
(as such terms are defined in Section 203 of the DGCL), then this Agreement
shall be void and unenforceable until such time as such authorization and
approval shall have been duly and validly obtained.

 

SECTION 9. Specific Enforcement; Consent to Jurisdiction. The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Federal court located in the
State of Delaware or in any state court in the State of Delaware, this being in
addition to any other remedy to which they are entitled at law or in equity. In
addition, each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of any Federal court located in the State of Delaware or
of any state court located in the State of Delaware in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion

 

8



--------------------------------------------------------------------------------

or other request for leave from any such court and (iii) agrees that it will not
bring any action relating to this Agreement or the transactions contemplated by
this Agreement in any court other than a Federal court located in the State of
Delaware or a state court located in the State of Delaware.

 

SECTION 10. Assignment. Subject to Section 3(c), neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned, in whole or
in part, by any Stockholder, on the one hand, without the prior written consent
of Parent nor by Parent, on the other hand, without the prior written consent of
the Stockholders, and any assignment without such consent shall be null and
void, except that Parent may assign, in its sole discretion, any or all of its
rights, interests and obligations hereunder to any direct or indirect wholly
owned Subsidiary of Parent. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 

SECTION 11. Waiver of Jury Trial. Each of the parties hereto hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or other proceeding arising out of this
Agreement. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
party would not, in the event of any action, suit or proceeding, seek to enforce
the foregoing waiver and (b) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement, by, among other things, the
mutual waiver and certifications in this Section 11.

 

SECTION 12. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent has caused this Agreement to be signed by its officer
thereunto duly authorized and each Stockholder has signed this Agreement, all as
of the date first written above.

 

JOHNSON & JOHNSON, by  

/s/ John A. Papa

--------------------------------------------------------------------------------

Name:

Title:

 

John A. Papa

Treasurer

 

[Signature pages of the Stockholders follow]



--------------------------------------------------------------------------------

/s/ Friedrich W. Schmidt

--------------------------------------------------------------------------------

Name: Friedrich W. Schmidt

/s/ Rolf D. Schmidt

--------------------------------------------------------------------------------

Name: Rolf D. Schmidt Cacoosing Partners, L.P.,     by  

/s/ Rolf D. Schmidt

--------------------------------------------------------------------------------

   

Name:

Title:

 

Rolf D. Schmidt

General Partner

OMI Partners, L.P.,     by  

/s/ Rolf D. Schmidt

--------------------------------------------------------------------------------

   

Name:

Title:

 

Rolf D. Schmidt

General Partner

Triangle Partners, L.P.,     by  

/s/ Friedrich W. Schmidt

--------------------------------------------------------------------------------

   

Name:

Title:

 

Friedrich W. Schmidt

General Partner



--------------------------------------------------------------------------------

SCHEDULE A

 

Name and Address of Stockholder

--------------------------------------------------------------------------------

  

Number of
Shares of
Common Stock

Owned of Record

--------------------------------------------------------------------------------

Friedrich W. Schmidt

   310,374

Rolf D. Schmidt

   179,974

Cacoosing Partners, L.P.

   1,915,967

OMI Partners, L.P.

   515,176

Triangle Partners, L.P.

   2,134,457     

--------------------------------------------------------------------------------

Total

   5,055,948